Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mark A. Ward appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing Ward’s civil claims with prejudice and issuing a prefiling injunction against Ward. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ward v. Maloney, No. 1:08-cv-00054-WO-PTS (M.D.N.C. Sept. 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.